--------------------------------------------------------------------------------


Exhibit 10.3
RESTRICTED STOCK RIGHTS AWARD AGREEMENT
PNM RESOURCES, INC.
OMNIBUS PERFORMANCE EQUITY PLAN




PNM Resources, Inc., a New Mexico corporation, (“PNMR” or the “Company”) hereby
awards to «First» «Last», (the “Grantee”), a Participant in the PNM Resources,
Inc. Omnibus Performance Equity Plan (the “Plan”), as it may be amended, a
Restricted Stock Rights Award (the “Award”) for the number of shares of Common
Stock of the Company (“Stock”) noted below. The grant is made effective as of
the ___ day of ______, 2007 (the “Grant Date”).
 
Capitalized terms used in this Restricted Stock Rights Award Agreement (the
“Agreement”) and not otherwise defined herein shall have the meanings given to
such terms in the Plan.
 
1.  Grant. Grantee is hereby granted a Restricted Stock Rights Award for
«Restricted_Stock_Rights_» shares of Stock. This Award is granted pursuant to
the Plan, the terms of which are hereby incorporated by reference.
 
2.  Vesting.
 
(a) Except as set forth below, these Restricted Stock Rights shall vest in the
following manner: (i) on the first anniversary of the Grant Date, 33%; (ii) on
the second anniversary of the Grant Date, 67%; and (ii) on the third anniversary
of the Grant Date, 100%.
 
(b) Upon (i) the death, Disability, Retirement or Impaction of the Grantee, (ii)
a Change in Control of the Company, or (iii) events resulting in full vesting as
otherwise described in Section 13.1 of the Plan, nonvested Restricted Stock
Rights shall vest as described in Section 13.1(a)(ii) of the Plan.
 
(c) Upon the involuntary or voluntary termination of employment of Grantee for
any reason other than those set forth in Subparagraph (b) above, the Restricted
Stock Rights, if not previously vested, shall be canceled and forfeited
immediately.
 
(d) Upon termination of employment with the Company for Cause, all nonvested
Restricted Stock Rights shall be terminated and forfeited immediately.
 
3.  Form and Timing of Delivery of Certificate. Within an administratively
reasonable period of time following the lapse of restrictions and after
satisfaction of all applicable withholding requirements, the Grantee shall
receive a stock certificate evidencing Grantee’s ownership of the shares.
 
4.  Adjustments. Neither the existence of the Plan nor this Award shall affect,
in any way, the right or power of the Company to make or authorize: any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business; or any merger or consolidation of
the Company; or the dissolution or liquidation of the Company; or any sale or
transfer of all or any part of its assets or business; or any corporate act or
proceeding, whether of a similar character or otherwise; all of which, and the
resulting adjustments in, or impact on, the Award are more fully defined in
Section 5.3 of the Plan.
 
 

--------------------------------------------------------------------------------


5.  Withholding and Deductions. The Company shall have the right to deduct from
any payments made by the Company to the Grantee, any federal, state or local
taxes of any kind as are required by law to be withheld with respect to the
Restricted Stock Rights granted hereunder. The Company also shall have the right
to take such other actions as may be necessary in the opinion of the Company to
satisfy all obligations for withholding and payment of such taxes, including, in
its sole discretion, and subject to the provisions of applicable law and to any
conditions the Committee may determine to be necessary in order to comply with
all applicable conditions of Rule 16b-3 or its successors under the Exchange
Act, to permit the Grantee, at the Grantee’s election, to satisfy, in whole or
in part, any tax withholding obligation which may arise in connection with the
Restricted Stock Rights by requesting that the Company withhold shares of Stock
having a Fair Market Value of the Stock equal to the amount of the income tax
withholding. Any shares of Stock deliverable to the Grantee under the terms of
this Agreement also are subject to offset by the Company, and the Grantee hereby
authorizes such offset, to liquidate and reduce any outstanding debt or unpaid
sums owed by the Grantee to the Company or its successor.
 
6.  Dividend Equivalents. The Grantee will not be entitled to receive a dividend
equivalent for any of the Restricted Stock Rights.
 
7.  Compliance with Exchange Act. If the Grantee is subject to Section 16 of the
Exchange Act, Restricted Stock Rights granted pursuant to this Award are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.
 
8.  Non-Assignability. The Award and Grantee’s rights under this Agreement shall
not be transferable other than by will or by the laws of descent and
distribution. The Restricted Stock Rights are otherwise non-assignable. (See
Section 14 of the Plan). The terms hereof shall be binding on the executors,
administrators, heirs and successors of the Grantee.
 
9.  Voting Rights. During the Restricted Period, the Grantee will have no voting
rights with respect to nonvested Restricted Stock Rights.
 
10.  Grantee Representation. As a condition to the receipt of any shares of
Stock hereunder, the Company may require a representation from the Grantee that
the Stock is being acquired only for investment purposes and without any present
intention to sell or distribute such shares.
 
11.  Tax Issues. Pursuant to Section 83 of the Internal Revenue Code of 1986
(the “Code”) the value of the shares of Stock received by Grantee will be taxed
as ordinary income as of the date the restrictions lapse (i.e., as they vest).
Grantee understands that Grantee may elect to be taxed as of the Grant Date,
rather than as the Restricted Stock Rights vest, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days of
the Grant Date. The Grantee acknowledges that Grantee should consult a tax
advisor regarding the consequences of this Award and whether or not to file an
election under Section 83(b) of the Code.
 
 
2

--------------------------------------------------------------------------------


12.  Employment Agreement. Notwithstanding anything to the contrary contained in
this Agreement, (a) neither the Plan nor this Agreement is intended to create an
express or implied contract of employment for a specified term between the
Grantee and the Company and (b) unless otherwise expressed or provided, in
writing, by an authorized officer, the employment relationship between the
Grantee and the Company shall be defined as “employment at will” wherein either
party, without prior notice, may terminate the relationship with or without
cause.
 
13.  Regulatory Approvals and Listing. The Company shall not be required to
issue any certificate for shares of Stock upon the vesting of Restricted Stock
Rights granted under this Agreement prior to satisfying any regulatory approval,
registration, qualification or other requirements of the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Committee, in its sole discretion, shall determine to be necessary or
advisable. (See Section 20.1 of the Plan).
 
14.  Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Committee in accordance with the terms of and as provided in the Plan. The
Committee shall have the sole and complete discretion with respect to the
interpretation of this Agreement and the Plan, and all matters reserved to it by
the Plan. The decisions of the majority of the Committee with respect thereto
and to this Agreement shall be final and binding upon Grantee and the Company.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall control
 
15.  Waiver and Modification. The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing signed by the
Company.
 
16.  Validity and Construction. The validity and construction of this Award
shall be governed by the laws of the State of New Mexico.
 
MANY OF THE PROVISIONS OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR
PERTINENT PROVISIONS OF THE PLAN. TO THE EXTENT THIS AGREEMENT IS SILENT ON AN
ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN
PROVISIONS SHALL CONTROL.
 
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Rights Award
Agreement to be executed, effective as of ______________, 2007.
 
PNM RESOURCES, INC.
 
By         
JEFFRY E. STERBA
Chairman, President and Chief Executive Officer



 
 

3

--------------------------------------------------------------------------------



ACKNOWLEDGMENT BY GRANTEE


By signing below, the Grantee acknowledges receipt of a copy of the Restricted
Stock Rights Award Agreement dated ___________ ___, 2007 and the Plan and
further acknowledges that the Restricted Stock Rights granted under the terms of
the Award Agreement are governed by the terms and conditions of the Plan and the
Award Agreement.










_________________________________________
(Name of Grantee)


_________________________________________
(Signature of Grantee
 
 
4